department of the treasury internal_revenue_service washington d c date cc dom fs uilc number release date internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel field service cc dom fs from subject this is in response to your request for field_service_advice regarding several procedural issues concerning the loss_disallowance_rule ldr issue sec_1 in the above-captioned notice case field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend p s x year year year year year date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree w months y months court a docket no z issues in the event that respondent wins the x phantom_gain issue what arguments should respondent raise regarding the court’s discretion to decide the sec_1 issue whether the ldrs were promulgated in accordance with the administrative_procedure_act what is the authority for applying the ldrs retroactively whether sec_1 is a legislative_regulation and thus entitled to greater judicial deference conclusions the ldrs were the subject of two rounds of notice and comment in connection with the two sets of proposed_regulations that were issued the preambles to those proposed_regulations contained lengthy discussions of the issues that needed to be addressed the possible approaches that were being considered and with respect to the second set of proposed_regulations the prior comments that were received moreover it is evident that serious consideration was given to the comments and changes to the regulations were made where it was considered appropriate and feasible consistent with the balancing of competing policy considerations that were involved accordingly interested persons had an opportunity to express their views and meaningfully participate in the development of the final plan and the resulting changes that were adopted in the final regulations which were mostly ameliorative were a logical outgrowth of that process consequently the purpose of the notice and comment requirements of the apa were met in the instant case in light of sec_7805 there is a presumption that tax regulations apply retroactively unless expressly made prospective only since sec_7805 is a specific statute concerning regulations relating to the internal revenue laws it takes precedence over the 30-day rule in u s c sec_553 of the administrative_procedure_act which is a general statute applying to most federal agencies nonetheless the secretary’s decision not to limit the retroactive effect of a regulation is subject_to judicial review under an abuse_of_discretion standard in our opinion it was not an abuse_of_discretion to issue sec_1 with retroactive effect and to apply it in the instant case such action is consistent with and supported by sec_1503 which provides that consolidated_returns are subject_to the sec_1502 regulations prescribed before the due_date for such return alternatively even if it is determined that the 30-day rule applies to tax regulations in general and the consolidated_return_regulations in particular the purpose of the 30-day rule was satisfied in the instant case moreover the exception to the 30-day rule relating to the relief of a restriction as well as the good cause exception apply in the instant case it is well settled that the consolidated_return_regulations are legislative in character since the ldrs were promulgated not only under the broad grant of authority in sec_1502 but also pursuant to a specific grant of authority in sec_337 sec_1 should be afforded a high degree of deference facts in year p sold the stock of s and claimed a loss on the sale this was reported as a long term capital_loss on p’s year consolidated_return a portion of this loss was carried back to year and year and the remainder was carried forward to year in the statutory_notice_of_deficiency the service reduced the amount of the allowable loss by dollar_figurea to dollar_figureb based on the application of the loss_disallowance_rules under sec_1 no deficiency resulted from this adjustment in year p acquired an interest in x x purportedly engaged in transactions involving generating short term capital_gains on its year consolidated_return p reported approximately dollar_figurec in net short term capital_gain from its interest in x this net short term capital_gain was used to offset the long term capital_loss that was carried forward from year upon audit the service reduced the amount of x’s net short term capital_gain which in turn reduced p’s distributive_share of said gain to dollar_figured as a result no portion of the long term capital_loss that was offset in year would be attributable to the loss disallowed under sec_1 consequently the adjustment based on the application of the loss_disallowance_rules currently has no effect on p’s taxable_income for year law and analysis discretion issue the real question in the instant case is whether the court should refrain from considering the loss disallowance issue notwithstanding its jurisdiction to resolve it this question more typically arises in the context of a proffered concession of an issue by one party that is objected to by the other party usually because they want an opinion from the court for various reasons one of the leading cases addressing this situation is 64_tc_589 in that case the service conceded the existence of consolidated net operating losses for and sufficient to eliminate the deficiencies determined by the service for and the years before the court however the parties continued to disagree about the amount of the pre-carryback deficiencies for and the precise amount of the consolidated_net_operating_loss attributable to and and the amount of the and losses which must be used to eliminate the deficiencies for and after concluding that its jurisdiction was unimpaired by the service’s concession of no deficiency for the years before the court the court indicated that it then had to decide whether to simply enter a decision in favor of the taxpayer or whether it should nevertheless resolve the above-described issues which remained in dispute hence this opinion makes it clear that the court has discretion regarding how to proceed under these circumstances see also 67_tc_599 where the service filed a notice conceding the substantive issue in the case and requested the court to enter a decision of no deficiency and the taxpayers opposed such concession and urged the court to issue an opinion the court in the exercise of its discretion and in the interests of justice may decide the substantive issue moreover ltv corp is instructional regarding the factors that the court considers in determining whether to exercise its discretion in that case the taxpayer argued that the and losses that were not absorbed by the and deficiencies would be carried to the and years necessitating a determination of all of the issues then before the court at some future date the taxpayer emphasized the convenience of resolving the issues currently when witnesses were available and memories were fresh rather than in connection with the later years which might not reach the litigation stage for quite some time considering the complexity of the returns involved thus the taxpayer argued that the parties had a real stake in a concrete controversy because of the impact that the decision would likely have on future years finally the taxpayer raised the specter of a multiplicity of litigation eg a refund_suit in different forums due to a continuing dispute over restricted interest for the years at issue notwithstanding the taxpayer’s arguments the court determined that it should enter a decision in favor of the taxpayer without resolving the remaining outstanding issues this conclusion was driven at least in part by the court’s analysis of sec_6214 in this regard the court stated sec_6214 directs us to look at the taxes of other years only to the extent it is necessary to correctly determine the amount of the deficiency emphasis added by the court before us there is no reason for us to look pincite to determine the and deficiencies before us these deficiencies are zero in any event t c pincite footnote omitted the rationale of the court was further explained in 98_tc_590 in that case the court denied the taxpayer’s motion for leave to file an amended petition under rule a in which it sought to raise a new issue the court relied upon ltv corp to support its conclusion the court described the reasons for its decision not to determine the amount of the losses for the later years in ltv corp as follows we stated that such a determination would in any event relate to a deduction that may be used in some future year and would provide no assistance in resolving the deficiencies in the years before us ltv corp v commissioner supra pincite our decision in ltv corp was based on judicial administration concepts including ripeness mootness and advisory opinions which allow a court to decline to render a decision on a matter though not precluded by a jurisdictional bar from considering the issue ltv corp v commissioner supra pincite thus we concluded that no matter what we might otherwise decide with regard to the amount of net operating losses available for and the decision would have absolutely no impact on the years before the court since the decision will be the same in any event - no deficiency ltv corp v commissioner supra pincite t c pincite the court in chevron corp then mentioned some additional factors militating against allowing the taxpayer to raise the new issue specifically it stated as in ltv corp resolution of the indonesian foreign tax_credits issue will have no impact on tax_liability for and the years before the court furthermore all of the parties as well as the court would have to expend considerable time and effort on a matter that may never affect petitioners’ tax_liability for any year in addition res_judicata and collateral_estoppel will not preclude petitioners from raising the indonesian foreign tax_credits issue in a succeeding year and this is an additional and significant ground for denying petitioners’ motion to amend so as to raise the disputed issue id pincite in contrast in mcgowan v commissioner supra the court refused to accept the service’s proffered concession of the only issue in the case which involved whether amounts withheld from wages for contribution to the rhode island temporary disability insurance fund were deductible under sec_164 sec_162 or sec_212 the basis for the court’s action appears to be twofold first the court noted that the service abruptly changed its longstanding position on the issue through the issuance of a revenue_ruling in the year before the court despite the absence of any significant change in the underlying statutory provisions upon which the service’s earlier rulings rested in this regard the court acknowledged that this abrupt shift in position standing alone would not necessarily run counter to the interests of justice if it were grounded on sound legal principles and fully explained to the inquiring public t c pincite however the court observed that the service did not reverse its position with respect to a series of comparable rulings pertaining to foreign tax_credits moreover the court remarked that the service’s position appeared to be invalid the second ground for the court’s decision was that although the service had indicated that it was reconsidering the revenue_ruling in question the court was not inclined to believe that such review is being undertaken with the expedience dictated by the circumstances surrounding this case id pincite the court then went on to explain as follows many taxpayers in rhode island will be affected by the outcome herein and the time for filing another year’s return is rapidly approaching for most of them we continuously have emphasized our desire to reach a speedy determination respondent’s repeated attempts to obtain continuances have run counter to our expressed desire to quickly resolve the issue we think the interests of justice now demand a more expeditious resolution of the issue than respondent has been willing to provide therefore we conclude that our rejection of respondent’s notice of concession represents a valid exercise of judicial discretion id administrative_procedure_act issue p challenges the validity of sec_1 on several grounds p’s attacks on the merits of the ldrs were addressed in a prior fsa that was issued in this case this fsa focuses on the procedural issues raised by p one of p’s arguments is that sec_1 is invalid because the notice and comment requirement of the administrative_procedure_act apa was not satisfied specifically u s c sec_553 of the apa provides as follows general notice of proposed rule making shall be published in the federal_register unless persons subject thereto are named and either personally served or otherwise have actual notice thereof in accordance with law the notice shall include - a statement of the time place and nature of public rule making proceedings reference to the legal authority under which the rule is proposed and either the terms or substance of the proposed rule or a description of the subjects and issues involved except when notice or hearing is required by statute this subsection does not apply - a to interpretative rules general statements of policy or rules of agency organization procedure or practice or b when the agency for good cause finds and incorporates the finding and a brief statement of reasons therefor in the rules issued that notice and public procedure thereon are impracticable unnecessary or contrary to the public interest with respect to p’s notice and comment argument in the instant case it is noted that following the repeal of the general_utilities_doctrine in the tax_reform_act_of_1986 treasury became concerned about whether the consolidated_return regulation basis_adjustment rules conflicted with general utilities repeal specifically in circumstances where a corporation acquired a target with built-in_gain assets the basis_adjustment rules could be manipulated to permanently eliminate a corporate level tax on the recognized_built-in_gain accordingly the service published notice_87_14 1987_1_cb_445 which was previously released on date the notice announced that the service intended to promulgate regulations affecting certain adjustments to the basis of the stock of a subsidiary that is a member_of_an_affiliated_group of corporations filing a consolidated_return in order to reconcile the consolidated_return_regulations with the repeal of the general_utilities_doctrine the notice was applicable to targets acquired after date and stated that positive basis adjustments that were attributable to built-in_gain would be disregarded the notice made specific reference to the investment_adjustment provisions of the consolidated_return_regulations sec_1_1502-32 the notice also indicated that the regulations would affect the adjustment to stock basis in certain cases where one or more members have acquired stock in a target with a built-in_gain asset furthermore the notice stated that in cases where a target's stock is sold the regulations would prevent recognition of losses that are attributable to the subsidiary's recognition of built-in gains following the publication of notice_87_14 treasury and the service undertook an intensive study of the various methods for reconciling the results under the consolidated_return_regulations with the intent of congress in repealing the general_utilities_doctrine the study also took into account the effect of each method on the problem of loss duplication as a result of this study on date temporary regulations were filed with the federal_register and published on date this was the regulation that the service announced in notice_87_14 that it would publish however temp sec_1 1502-20t adopted a loss_disallowance_rule that applied with respect to any stock disposition or deconsolidation of a subsidiary within a consolidated_group on or after date this ldr differed from notice_87_14 because it disallowed all losses on a parent’s disposition of a subsidiary’s stock within a consolidated_group temp sec_1 1502-20t was accompanied by a lengthy preamble that described the significant provisions in the temporary_regulation the preamble also included a discussion of some of the approaches not adopted and explained the reasons therefor for example the preamble indicated that the tracing concept discussed in notice_87_14 was specifically rejected because after extensive study it was determined that a tracing regime would be impossible to administer and would impose an enormous burden on both taxpayers and the service nevertheless treasury recognized that the ldr differed from notice_87_14 and applied the ldr prospectively for dispositions occurring on or after date the date the regulation was filed with the federal_register for taxpayers who acquired targets after date and for whom temp sec_1 20t did not apply generally because the subsidiary was disposed of prior to date a transitional rule temp sec_1_337_d_-1t was enacted which essentially adopted a tracing regime both temp sec_1 1502-20t and d -1t were issued without notice and comment the regulations explained that because of the need to conform the consolidated_return_regulations to general utilities repeal it was impracticable and contrary to the public interest to issue the temporary regulations in accordance with the notice and public comment procedure under sec_553 of the apa however at the same time that the temporary regulations were issued a notice of proposed rule making was issued that cross-referenced the temporary regulations and indicated that the temporary regulations served as the comment document for the notice of proposed rule making the notice of proposed rule making solicited written comments and indicated that a public hearing would be held in response thereto several written comments were received and a public hearing was held on date after considering the written comments and the testimony at the public hearing sec_1 1502-20t and its cross-referenced notice of proposed rule making were withdrawn and replaced with a second package of regulations that was filed with the federal_register on date and published on date this package included the following a new proposed sec_1 a final transitional regulation sec_1_337_d_-1 and a new temporary transitional regulation sec_1_337_d_-2t the preamble to the second proposed sec_1 regulations indicated that the ldrs were being modified and contained a lengthy discussion of the comments that were received as well as an explanation of the new proposed_regulations the second proposed sec_1 retained the ldr concept rejecting tracing but liberalized the ldr so that it permitted recognition of loss to a limited extent the new regulations attempted to distinguish between real economic losses and losses attributable to recognized_built-in_gain and duplicated losses the rules provided for three registers extraordinary gain dispositions positive basis adjustments and duplicated losses to the extent the loss on the disposition of the subsidiary was greater than the sum of the registers loss was permitted the transitional rule sec_1_337_d_-1 was clarified and made effective for all stock of a subsidiary that was acquired after date but disposed of before date it maintained the mechanics of the tracing regime laid out in the previous temporary_regulation temp sec_1_337_d_-1t the temporary transitional rule temp sec_1_337_d_-2t applied to all dispositions after date regardless of when the subsidiary was acquired it was added in response to comments that a transitional period should have been provided before the ldr became effective temp sec_1 337-2t continued the tracing regime with modifications until the effective date of sec_1 this temporary transitional rule was issued without notice and comment like the temporary regulations in the prior package due to the concern regarding circumvention of general utilities repeal the final sec_1 regulations were filed with the federal_register on date and were published on date as announced in the proposed_regulations the final sec_1 regulations were effective date at the same time that sec_1 was made final the temporary transitional rule temp sec_1_337_d_-2t was made final and applied to dispositions and deconsolidations of a subsidiary's stock on or after date and not subject_to sec_1 the first transitional regulation sec_1_337_d_-1 remained in effect for dispositions before date prior to finalizing the ldrs a public hearing was held on date careful consideration was given to the many comments that were received and additional modifications were made to the regulations the preamble to the final regulations includes a lengthy discussion of the most significant comments on the modified loss disallowance approach of the proposed_regulations and the reasons for accepting or rejecting those comments the preamble expands the discussion in the earlier preambles of the issues that remained the principal focus of comments and discusses new issues raised by the amendments to the proposed_regulations this preamble addresses many of the issues raised by p as grounds for the regulation being invalid such as the extraordinary gain and positive investment factors attributable to the disposition by a subsidiary of after-acquired assets and netting of basis adjustments for purposes of the discussion in this fsa regarding compliance with the notice and comment requirements of the apa the important point to keep in mind is that the final sec_1 regulations retained most of the salient features of the second proposed_regulations in this regard while certain areas were clarified concerning the so-called reattribution rules where a common parent was permitted to reattribute certain losses on the deconsolidation of a subsidiary if the ldr applied most of the modifications that were made to the proposed_regulations were minor changes that benefitted taxpayers - ie they were ameliorative provisions based upon the above we believe that the notice and comment requirements of the apa were satisfied the purpose of these requirements is to ensure fairness and mature consideration of rules of general application and to give affected members of the public an opportunity to comment 602_f2d_256 ct_cl citations omitted with respect to both notices of proposed rule making the substance of the proposed rules were set forth either through a cross-reference to the temporary regulations first set of proposed_regulations or directly second set of proposed_regulations including the subjects issues and rules involved in addition both notices of proposed rule making solicited written comments and a public hearing was held with respect to each set of proposed_regulations furthermore it is clear from the preambles that the numerous comments which were received were fully considered and that the changes which were made to the regulations were driven at least in part by those comments thus we believe that the purpose of the notice and comment requirements of the apa were satisfied on the contrary p claims that significant changes were made to the proposed_regulations when sec_1 was finalized and that these changes necessitated a new round of notice and comment p relies on american standard to support that proposition that case involved sec_1 which deals with the consolidated sec_922 deduction relating to western hemisphere trade corporations whtc in american standard proposed_regulations were issued and subsequently withdrawn and replaced by a second set of proposed_regulations that were ultimately finalized with changes being made at each step of the process the taxpayer argued that there was inadequate notice given of the position ultimately adopted in the final_regulation the government argued that the insertion of certain language in the second set of proposed_regulations presaged the position adopted in the final regulations while the court found that the government’s argument was not groundless it concluded that it stretched the imagination and held that the public did not have fair notice of the intendment of the final form of the regulation hence it held that the notice provision of the apa was violated and invalidated the regulation f 2d pincite there is a large body of case law primarily outside the tax arena concerning the adequacy of notice for purposes of the apa from these cases certain guiding principles can be gleamed for example in 375_f2d_43 9th cir cert_denied 389_us_844 the court stated that sec_553 of the apa does not require that an agency publish in advance every precise proposal which it may ultimately adopt as a rule id pincite citations omitted similarly in trans-pacific freight conference v federal maritime commission f 2d d c cir cert_denied 451_us_984 the court noted that a final rule need not be identical to the original proposed rule the whole rationale of notice and comment rests on the expectation that the final rules will be somewhat different-and improved-from the rules originally proposed by the agency id pincite likewise the court in 757_f2d_330 d c cir stated that where the change between the proposed and final rule is important the question for the court is whether the final rule is a ‘logical outgrowth’ of the rule making proceeding id pincite citations omitted however the court explained that i f the final rule deviates too sharply from the proposal affected parties will be deprived of notice and an opportunity to respond to the proposal id citations omitted applying the above principles to the instant case it is clear that adequate notice was given with respect to the promulgation and adoption of the ldrs as discussed previously written comments were received and a hearing was held following the issuance of the first package of temporary and proposed_regulations as a result of the public comments certain ameliorative changes were made when the second package of temporary and proposed_regulations were issued thus under the second package of regulations some losses were allowed that were disallowed under the first set of regulations furthermore additional comments were received and another hearing was held following the issuance of the second package of regulations although certain modifications were made in the final regulations they did not significantly change from the second package of regulations in fact the final regulations are substantially the same as the second package of regulations this is evidenced by the fact that the final regulations adopted the three registers that are used to determine the losses to be disallowed in similar form to those contained in the second proposed_regulations moreover the changes that were made in the final regulations were a logical outgrowth of the rule-making process since the public commented on the different ways by which disallowed losses could be computed among which were the following a tracing rule that eliminated positive investment adjustments and a rule that disallowed losses from such adjustments hence the notice and comment requirement of sec_553 of the apa was satisfied this conclusion is supported by the recent opinion of the tax_court in 111_tc_215 that case involved sec_1 f and a relating to the definition of the term activity specifically the dispute centered on the addition of an attribution rule in the final regulations that attributed the activities of a c_corporation to an individual who materially participates in that activity in schwalbach the position adopted in the final regulations differed from the two previous sets of proposed_regulations the notices of proposed rule making relating to the two sets of proposed_regulations set forth either in the document or by a cross-reference to temporary regulations the substance of the proposed_regulations including the subjects issues and rules involved and invited written comments and requests for a public hearing based upon the comments that were received changes were made to the regulations the pertinent facts found by the court are as follows as was true with respect to the first set of proposed_regulations but which was untrue with respect to the second set the final regulations addressed the treatment of activities which were conducted through a c_corporation in a complete reversal from the position stated in the first set of proposed_regulations the final regulations provided an attribution rule under which a taxpayer’s activities include activities conducted through a c_corporation subject_to sec_469 id pincite in ruling that the notice and comment requirements of the apa were not violated the tax_court commented that the mere fact that the commissioner adopted a new position in sec_1_469-4 does not necessarily mean that the commissioner was required to give another notice and allow another comment period on that position the commissioner is not required by the apa to include in proposed_regulations every precise rule that ultimately appears in the final regulations id pincite citations omitted the court went on to explain its conclusion as follows the consensus among the courts of appeals is that a final rule must differ substantially from a proposed rule in order to require another round of notice and comment but even when it does differ substantially the final rule will not require another notice and comment period if it is in character with the original proposal and a logical outgrowth of the notice and comments on the proposed rule id pincite citations omitted the court then continued whether a final rule meets such a test rests on whether ‘the purposes of notice and comment have been adequately served ’ the critical inquiry is whether commentators have had a fair opportunity to present their views on the final plan in a way that the commissioner might find convincing stated differently the commissioner’s final regulations are not subject_to another notice and comment period where the proposed_regulations fairly apprise interested persons of subjects and issues that may be addressed in the final regulations the purposes of notice and comment are adequately served when proposed rules generate diverse public comment are fair to affected parties and give affected parties an opportunity to develop evidence in the record id pincite citations omitted the court cautioned however that the purpose of notice and comment is not adequately served on the other hand where interested persons could not reasonably anticipate the final rules from the proposed rules where the final rules deviate too sharply from the proposed rules notice is inadequate id pincite citations omitted in applying the above tests and concluding that another notice and comment period was not required the tax_court pointed out that comments were invited with respect to both sets of proposed_regulations and hearings were held in addition the court found that the two sets of proposed_regulations fairly apprised interested persons of the wide range of issues that had to be addressed in the final rules defining the term activity thus commentators had an opportunity to express their views on the final plan moreover the court determined that the final rule was a logical outgrowth of the two rounds of notice and comment on the proposed_regulations in upholding the validity of the regulation the court stated that whereas petitioners would force the commissioner to comply with the apa upon the issuance of any taxpayer-unfriendly rule the apa does not require such a draconian result id pincite it is our opinion that under the standards and analysis applied by the tax_court in schwalbach another round of notice and comment was not required by the apa and the ldrs should be upheld as was true with respect to the passive loss regulations under sec_469 that were at issue in schwalbach the two sets of proposed_regulations regarding the loss_disallowance_rules at issue in the instant case generated a large volume of comments furthermore the preambles to those proposed_regulations contained lengthy discussions of the issues that needed to be addressed the possible approaches that were being considered and with respect to the second set of proposed_regulations the prior comments that were received moreover it is evident that serious consideration was given to the comments and changes to the regulations were made where it was considered appropriate and feasible consistent with the balancing of competing policy considerations that were involved accordingly interested persons had an opportunity to express their views and meaningfully participate in the development of the final plan and the resulting changes that were adopted in the final regulations which were mostly ameliorative were a logical outgrowth of that process consequently the purpose of the notice and comment requirements of the apa were met in the instant case therefore sec_1 should not be invalidated on this ground retroactivity issue p also argues that sec_1 is invalid because it was applied retroactively in violation of the administrative_procedure_act specifically the final ldrs generally apply with respect to dispositions and deconsolidations occurring on or after date but taxpayers may elect to apply them to dispositions and deconsolidations occurring on or after date however the final sec_1 regulations were not filed with the office of the federal_register until date and they were not published in the federal_register until date in the instant case p claims that a binding agreement for the sale of the s stock was executed on date and the transaction was closed on date thus as to the transaction in question the ldrs have retroactive effect the basis for p’s argument i sec_5 u s c sec_553 of the apa that section provides as follows the required publication or service of a substantive rule shall be made not less than days before its effective date except - a substantive rule which grants or recognizes an exemption or relieves a restriction interpretative rules and statements of policy or as otherwise provided by the agency for good cause found and published with the rule p relies on 631_f2d_699 10th cir in support of the position that sec_1 is invalid in rowell a nontax case the department of interior published a proposed regulation in the federal_register on date the proposed regulation had a tentative effective date of date after receiving and considering numerous comments interior filed the adopted regulation with the office of the federal_register on date and the regulation was published in the federal_register on date the regulation as promulgated was identical to the proposed regulation except that the effective date was changed to date thus the regulation as issued appeared in the federal_register in final form less than days before its effective date the district_court granted summary_judgment for the government holding that u s c sec_553 did not require publication of a final substantive rule at least days before the rule’s effective date and that the notice of proposed rule making was sufficient on appeal the tenth circuit disagreed it determined that the publication referred to in u s c sec_553 is the final or adopted rule rather than the earlier publication of the proposed rule under u s c sec_553 in addition the court concluded that the actual publication_date rather than the filing_date controlled for purposes of computing the 30-day period required by u s c sec_553 nonetheless the court did not invalidate the regulation but merely delayed the effective date until date and remanded the case to the district_court for the reasons discussed below it is our position that u s c sec_553 does not preclude the retroactive issuance of tax regulations hence since rowell is a nontax case it is of no consequence here moreover since the instant case is not appealable to the tenth circuit rowell is not binding precedent in this court a action at the outset it should be noted that while retroactive application of a statute is disfavored a federal_agency will have the power to promulgate retroactive rules if that power is conveyed by congress in express terms 488_us_204 in sec_7805 as it existed for the years pertinent to this case congress expressly conveyed that power to the secretary_of_the_treasury with respect to the promulgation of tax regulations prior to amendment in that section provided as follows the secretary may prescribe the extent if any to which any ruling or regulation relating to the internal revenue laws shall be applied without retroactive effect sec_7805 consequently in light of sec_7805 there is a presumption that tax regulations apply retroactively 4_fsupp2d_323 s d n y the same conclusion was reached by the fifth circuit in 562_f2d_972 5th cir cert_denied 436_us_944 wherein the court stated in undertaking to discern the intent of congress as to the retroactivity of such regulations as were authorized under sec_7805 we are compelled to note that the authorization to deal with the matter of retroactivity is worded in a manner that indicates clearly that in a generality of cases such rulings or regulations are to be applied with retroactive effect this results from the fact that the authorization to as part of the taxpayer_bill_of_rights ii tbor2 pub_l_no sec_1101 110_stat_1468 sec_7805 was amended to restrict but not eliminate the secretary’s power to apply regulations retroactively the amendment however is only effective with respect to regulations that relate to statutory provisions enacted on or after date and thus it does not apply to the ldrs at issue in this case the secretary is to prescribe the extent if any to which they shall be applied without such effect we discern from this a clear implication that regulations adopted under the authority of that section will generally have retroactive effect id pincite emphasis in original similarly in 79_tc_355 aff’d sub nom 728_f2d_1249 9th cir cert_denied 469_us_1034 the tax_court reviewed the legislative_history to sec_7805 and confirmed that the general_rule was for tax regulations to apply retroactively the court explained the purpose of sec_7805 as follows the history of sec_7805 is illuminating in that it reveals that the section originally was conceived as a way to permit the secretary_of_the_treasury to assist taxpayers who were adversely affected by subsequent changes in the regulations in other words sec_7805 was intended to be a taxpayer-relief provision by granting the internal_revenue_service power to avoid inequitable results by applying its regulations and rulings with prospective effect only as such retroactive effect was presumed and prospective application could only be achieved by specific provision see h rept 67th cong 1st sess c b part s rept 67th cong 1st sess c b part see also h rept 73d cong 2d sess c b part in some cases the application of regulations treasury decisions and rulings to past transactions which have been closed by taxpayers in reliance upon existing practice will work such inequitable results that it is believed desirable to lodge in the treasury_department the power to avoid these results by applying certain regulations treasury decisions and rulings with prospective effect only t c pincite the tax_court in wendland then examined the legislative_history to the apa with respect to the 30-day rule the court stated the legislative_history of the apa reveals the purpose of the day rule_of u s c sec_553 was to afford affected persons a reasonable_time to prepare for final effectiveness of a rule or to take any_action which the issuance of the rule may require id pincite citations omitted see also 551_f2d_1099 n 8th cir accord 631_f2d_699 10th cir based upon its review of the respective legislative histories the court held that sec_7805 does not conflict with the purpose behind u s c sec_553 see 81_tc_17 in wing which involved an attack on the same regulation that was at issue in wendland sec_1_612-3 relating to advanced_royalties the tax_court made an important observation and remarked as follows even though in wendland we stated that we see no inherent conflict between the apa and the code were such a conflict to in fact be unavoidable this would not alter our decision the apa is a general statute applying equally to all federal agencies unless excepted the code and more specifically sec_7805 reflects a specific congressional action to address a particular issue the power of the secretary to establish regulations necessary to accomplish the raising and collecting of revenue if two statutes conflict or overlap in application the rule is that the more specific of the two takes precedence as stated by the supreme court for it is familiar law that a specific statute controls over a general one ‘without regard to priority of enactment ’ 365_us_753 t c pincite n emphasis in original this footnote was cited with approval by the ninth circuit in 728_f2d_1249 9th cir aff’g wendland supra as support for its conclusion that it is doubtful that treasury regulations need to comply with the 30-day notice requirement f 2d pincite at this juncture it is noted that in addition to the general authority under sec_7805 to issue tax regulations with retroactive effect since the instant case involves a consolidated_return regulation issued under sec_1502 sec_1503 is applicable that section provides as follows in any case in which a consolidated_return is made or is required to be made the tax shall be determined computed assessed collected and adjusted in accordance with the regulations under sec_1502 prescribed before the last day prescribed by law for the filing of such return sec_1503 since that provision states that the tax relating to a consolidated_return shall inter alia be adjusted in accordance with the sec_1502 regulations prescribed before the due_date of the return it follows that sec_1 may properly be applied to p’s year taxable_year because the final ldrs were adopted prior to the due_date of p’s return for that year therefore under sec_1503 it is irrelevant whether a binding contract was entered into and the transaction in question in fact closed prior to the publication of sec_1 in the federal_register notwithstanding the above which establishes that the secretary has the authority to issue retroactive_regulations it should be kept in mind that the secretary's failure to limit regulations to prospective application is subject_to judicial review under an abuse_of_discretion standard anderson clayton f 2d pincite see 739_f2d_580 11th cir aff’g per curiam 79_tc_355 redhouse f 2d pincite a tarricone f_supp 2d pincite in this regard however it is noted that the secretary will be found to have abused his discretion only if the retroactive regulation alters settled prior_law or policy upon which the taxpayer justifiedly relied and if the change causes the taxpayer to suffer inordinate harm a tarricone f_supp 2d pincite quoting 755_f2d_790 11th cir similarly the fifth circuit in anderson clayton listed the following nonexhaustive factors that have been found to be relevant to a court in reviewing the secretary's exercise of his discretionary power to adopt retroactive_regulations whether or to what extent the taxpayer justifiably relied on settled prior_law or policy and whether or to what extent the putatively retroactive regulation alters that law the extent if any to which the prior_law or policy has been implicitly approved by congress as by legislative reenactment of the pertinent code provisions whether retroactivity would advance or frustrate the interest in equality of treatment among similarly situated taxpayers and whether according retroactive effect would produce an inordinately harsh result f 2d pincite footnote omitted as applied to the instant case it is clear that reliance on settled prior_law or policy would not be justified here because the loss_disallowance_rules at issue were promulgated to implement congress' repeal of the general_utilities_doctrine by limiting the losses of consolidated groups and eliminating duplication of losses with respect to the stock of subsidiaries in other words since congress took action to alter settled prior_law continued reliance on it would not be justified hence p is taking a different but related tact here in particular p’s abuse_of_discretion argument in this case seems to rest at least in part on p’s purportedly reasonable reliance on the service's earlier pronouncements following the repeal of the general_utilities_doctrine such as notice_87_14 and the temporary and proposed_regulations under sec_1502 and sec_337 specifically p claims that based on those pronouncements it was reasonable to expect that the final ldrs would apply prospectively only and that until the ldrs were effective taxpayers would be permitted to show that their claimed losses were not attributable to built-in gains we do not believe that the inferences drawn and purported reliance by p was reasonable as the claims_court stated in garvey inc v united_states ustc cl_ct aff’d 726_f2d_1569 469_us_823 with respect to proposed amendments to sec_1_1502-32 which would have excepted a carryover_basis for the stock of an affiliate from reduction of basis for a dividend from preaffiliation earnings_and_profits but were not adopted the heart of plaintiff's argument is that it was justified in relying on its belief that the proposed amendments would be adopted in final form and that there would be no basis_adjustment as a result of the distributions by petroleum however reliance on the possible adoption of proposed amendments is not the reasonably justifiable conduct that is necessary to create an estoppel as the term itself makes clear proposed amendments are merely preliminary proposals they are published in the federal_register pursuant to the administrative_procedure_act u s c sec_553 in order to give notice to the public of a proposed regulation that is under consideration but there is nothing that requires the government to adopt in final form a regulation published as a proposed amendment plaintiff's underlying assumption is that once a proposed amendment is published it is binding on the government and may only be modified or deleted so as to favor taxpayers but it is difficult to comprehend why this should be so the notice of the proposal is made not only to those adversely affected thereby but to all interested persons - eg public interest groups tax law commentators and academicians members and staffs of congressional committees having oversight responsibilities and other treasury and internal_revenue_service personnel furthermore nothing in the notice prevents the promulgators from reconsidering it in light of pertinent statutes and its adverse effects upon the revenue see georgia pacific corp v commissioner t c ustc at big_number moreover in light of p’s acknowledgment that the proposed ldr regulations were controversial and that the ldrs underwent several changes during the drafting process it is difficult to understand how p can argue that its expectations and reliance were reasonable on the contrary it should have been abundantly clear to p that treasury was reconsidering the proposed_regulations based upon the numerous comments that were received and that it was quite likely that further modifications would be made before the ldrs were finalized in this regard however it is noted that the instant case is more favorable to the service than garvey to begin with in the instant case it appears that p is complaining that changes at least with respect to the effective date were not made rather than that changes were made in addition although in the instant case significant substantive changes were made to the regulations between the first package of regulations and the second package of regulations only relatively minor changes were made between the second package of regulations and the final regulations furthermore the changes throughout the process were generally ameliorative hence retaining the effective date stated in the second set of regulations was justified accordingly while it may be said that p unsuccessfully gambled that the effective date would be postponed when the ldrs were finalized and was arguably adversely affected as a consequence of that not occurring that does not constitute inordinate harm or establish that failing to make such a change was an abuse_of_discretion finally in light of the policy considerations reflected in the final ldrs that were discussed in a prior fsa which was issued in this case regarding the validity of sec_1 on the merits we do not believe that it would be inordinately harsh to apply the ldrs retroactively in this case in this regard attention is drawn to revproc_91_11 1991_1_cb_470 in which the service granted blanket permission to taxpayers to discontinue filing consolidated_returns the permission was effective for the consolidated group’s taxable_year that included date but the application originally had to be filed before date however in revproc_91_39 1991_2_cb_694 the service extended the deadline for seeking permission to discontinue filing consolidated_returns until days after the proposed sec_1 regulations were superseded by final regulations therefore there is no question that p had sufficient time to avoid the ldrs by seeking permission to cease filing consolidated_returns beginning with its year return ie the year before the disposition transaction in question to the best of our knowledge no such request was made by p consequently since relief was potentially available to p and it failed to timely seek said relief p should not be heard to complain now accordingly it was not an abuse_of_discretion to issue sec_1 with retroactive effect and to apply it in the instant case alternatively if the court determines that notwithstanding the above arguments sec_553 of the apa still applies to tax regulations in general and the consolidated_return_regulations in particular it is also our position that u s c sec_553 was not violated in the instant case as indicated above sec_553 of the apa generally requires that the publication of a substantive rule shall be made not less than days before its effective date unless it is a substantive rule which grants or recognizes an exemption or relieves a restriction or unless good cause is shown one tax case interpreting this requirement is 79_tc_355 aff’d sub nom 728_f2d_1249 9th cir cert_denied 469_us_1034 in wendland the taxpayer acquired a coal mine on date and claimed a deduction for an advanced royalty on its tax_return the service disallowed the deduction because no coal had been mined in the service relied on sec_1_612-3 which was recently amended to provide that an advanced lump-sum royalty could only be deducted when the coal to which it related had been sold the taxpayer contended that the amended regulations were invalid because they did not comply with sec_553 of the apa since the effective date of the regulations was not at least days subsequent to their publication in fact the amended regulations at issue in wendland were made retroactive to date on that date the service issued a news_release in which it announced proposed amendments to the regulations relating to advanced_royalties under mineral leases the news_release stated that as of date advanced royalty payments could only be deducted in the year_of_sale of the mineral product the proposed amendments were published in the federal_register on date on date the final regulations were published in substantially the same form as the proposed_regulations and made effective as of date the tax_court determined that the purpose behind the 30-day rule_of sec_553 of the apa was to afford affected persons a reasonable_time to prepare for final effectiveness of a rule or to take any_action that the issuance of the rule may require the court found that the taxpayer had been informed of the intent to make the regulation retroactive to date and that between such date and date the taxpayer had ample time to prepare for the final regulations additionally the court stated that the taxpayer had been put on notice of the service’s intention to amend the regulation with respect to the deductibility of advanced royalty payments as of date and therefore the petitioners entered into the transaction on date with full knowledge that the venture would likely be questioned by the internal_revenue_service t c pincite see also 81_tc_17 wherein the court stated in connection with another advance royalty case that it failed to see how petitioner could not have received notice of the proposed changes and governed his plans accordingly id pincite the facts in the instant case are similar to the facts in wendland in the instant case the second package of regulations which was issued on date outlined the three registers by which the amount of disallowed losses would be calculated the second package of regulations stated that they would be effective with respect to all dispositions occurring after date on date the service issued the final regulations which adopted the three registers in substantially the same form as in the second package of regulations the final regulations were made retroactive to dispositions after date as stated in the second set of regulations p entered into a binding agreement to sell the stock of s on date and the transaction was closed on date hence p was notified of the service’s intention to apply the three registers at least w months before entering into the transaction and thus p had full knowledge that the transaction would likely be subject_to the ldrs therefore as in wendland the purpose of the 30-day rule_of sec_553 of the apa was satisfied in the instant case moreover even if the court determines that the 30-day rule was not satisfied we believe that one or more of the exceptions under sec_553 of the apa apply the first exception under sec_553 applies to substantive rules that grant or recognize an exemption or relieve a restriction in 884_f2d_587 d c cir the court found that a regulation that had been made effective less than days after its publication in the federal_register nevertheless complied with sec_553 because the regulation relieved a restriction tanker dealt with the merchant marine act which authorized the secretary of transportation to subsidize construction costs for ships built in american shipyards on the condition that such subsidized vessels would only be used in foreign trade in transportation published an interim regulation that allowed the repayment of the subsidies which in turn would allow the vessels to participate in domestic commerce however the option to repay the transitional regulations under sec_337 were included as part of both the first and second package of regulations the transitional regulations used a tracing mechanism by which losses could be either allowed or disallowed the first transitional regulations sec_1_337_d_-1 applied to dispositions before date of stock acquired after date the second transitional regulations sec_1_337_d_-2 applied to dispositions and deconsolidations after date and before the effective date of sec_1 therefore the second transitional regulations applied to dispositions after date regardless of when the subsidiary stock had been acquired the merchant marine act instituted a program by which domestic vessels could compete in international commerce the program consisted of subsidizing the construction of vessels as long as such subsidized vessels would be used solely in foreign trade therefore they were not allowed to conduct trade domestically as long as they remained subsidized due to the over supply of tankers in the international market many vessels were not able to compete in foreign trade any longer as a result the owners of many of the vessels wanted to enter the domestic market however because the vessels had been subsidized they were not allowed to enter the domestic market as a solution the maritime administration issued regulations that would allow subsidized vessels to repay the subsidy however the first package of regulations imposed limitations regarding who was eligible to repay the subsidies the subsidies was limited to tankers over a certain weight and only in exceptional circumstances after a determination that the vessels had little prospect for viable employment in foreign trade had been made transportation then published regulations providing that for a one-year period beginning on date any tanker could enter into the repayment program during this period three additional vessels applied for the repayment of the subsidies on date transportation issued final regulations that were made effective immediately whereby the date regulation was reaffirmed on date congress passed and the president signed an appropriations bill which invalidated the subsidy repayment regulation the plaintiff the independent u s tanker owners committee asserted that the three additional vessels that had entered the program within the one-year window could no longer repay their subsidies because the congressional bill invalidated the program the plaintiff also argued that since the final_regulation became effective less than days after its publication in the federal_register it did not comply with sec_553 of the apa the court rejected plaintiff’s arguments based on sec_553 the court stated that transportation did not need to comply with the 30-day rule because the final_regulation relieved a restriction ie the rule lifted the ban on the three vessels’ participation in domestic shipping see also 362_fsupp_1288 d d c 552_f2d_482 2d cir cert_denied 434_us_938 court implied that 30-day rule need not be complied with because the rule relaxed requirements previously imposed in the instant case the 30-day rule similarly does not apply because the final regulations relieved a restriction prior to the issuance of the final regulations which adopted the substance of the second proposed_regulations the temporary regulations disallowed all losses attributable to the disposition of the stock of a subsidiary with built-in_gain most of the changes that were made from the second proposed_regulations to the final regulations were relatively minor and ameliorative the final regulations adopted a three register system whereby some losses previously disallowed could be allowed as a result the final regulations relieved a restriction therefore it was unnecessary to comply with the 30-day rule in the instant case because the exception contained in sec_553 of the apa applies final regulations which were being disputed by the itoc eliminated the limitations and essentially allowed all vessels to be eligible for repayment of the subsidies the independent u s tanker owners committee itoc wanted to prevent the three vessels from entering into the domestic arena although the reasons are not stated in the opinion it seems that itoc wanted to lessen the amount of competition in domestic trading in addition the good cause exception contained in sec_553 of the apa also applies in this case the good cause exception under sec_553 is different than the good cause exception under sec_553 see juan j lavilla the good cause exemption to notice and public comment rule-making requirements under the administrative_procedure_act adm l j in determining good cause the courts have looked at the purpose behind sec_553 for example in 78_f3d_620 d c cir the court stated that in determining whether good cause exists an agency should ‘balance the necessity for immediate implementation against principles of fundamental fairness which require that all affected persons be afforded a reasonable amount of time to prepare for the effective date of its ruling ’ id pincite citation omitted see also 387_f2d_220 n d c cir applying the above standard to the instant case we believe that good cause existed for not complying with the 30-day rule specifically the repeal of the general_utilities_doctrine necessitated the immediate implementation of the final regulations otherwise it is likely that there would have been an influx of sales prior to the effective date of the final regulations in an effort to avoid the application of the ldrs additionally fundamental fairness is met because the final regulations were adopted in substantially the same form as the second proposed_regulations which were published w months prior to the date p entered into the binding contract to sell s and y months prior to the close of the transaction deference issue in light of p’s challenge to the validity of sec_1 a question arises concerning the degree of deference to be afforded the regulation the answer to this question ostensibly turns on whether the ldrs are legislative or interpretive this is because legislative regulations are entitled to greater deference than interpretive regulations see 394_us_741 333_us_496 see also 455_us_16 452_us_247 in tax cases the courts have distinguished between legislative and interpretive regulations based upon the source of authority for promulgating the regulation specifically regulations promulgated under the general authority of sec_7805 to prescribe all needful rules and regulations for the enforcement of the internal_revenue_code including all rules and regulations as may be necessary by reason of any alteration of law in relation to internal revenue are considered interpretive and regulations promulgated pursuant to a specific grant of authority under a particular code section are considered legislative see ellen p aprill muffled chevron judicial review of tax regulations fla tax rev 142_f3d_973 7th cir cert_denied 119_sct_403 in determining whether sec_1 is a legislative or interpretive regulation it is noted that the authority to promulgate regulations with respect to the making of consolidated_returns stems not only from the secretary’s general rule- making power granted in sec_7805 but also from the specific provisions of sec_1502 sec_1502 provides as follows the secretary shall prescribe such regulations as he may deem necessary in order that the tax_liability of any affiliated_group_of_corporations making a consolidated_return and of each corporation in the group both during and after the period of affiliation may be returned determined computed assessed collected and adjusted in such manner as clearly to reflect the income-tax liability and the various factors necessary for the determination of such liability and in order to prevent avoidance of such tax_liability sec_1502 thus it is well settled that the consolidated_return_regulations are legislative in nature see eg 997_f2d_1285 9th cir garvey inc v united_states ustc cl_ct aff’d 726_f2d_1569 469_us_823 305_f2d_850 ct_cl 109_tc_133 this is amply supported by the legislative_history to sec_1502 and its predecessors for example during the consideration of the proposed revision of the revenue law that ultimately became the revenue act of the senate_finance_committee recommended the addition of a provision granting broad authority to the commissioner to promulgate regulations dealing with the problems that arose with respect to consolidated_returns the senate_finance_committee explained the reasons for its proposal as follows many difficult and complicated problems have arisen in the administration of the provisions permitting the filing of consolidated_returns the committee believes it to be impracticable to attempt by legislation to prescribe the various detailed and complicated rules necessary to meet the many differing and complicated situations accordingly it has found it necessary to delegate power to the commissioner to prescribe regulations legislative in character covering them s rep no pincite c b part emphasis added similarly the house ways_and_means_committee report regarding the bill that became the code stated as follows since the revenue act of the law has provided that the secretary is to prescribe regulations legislative in character giving detailed rules for the filing of a consolidated_return by an affiliated_group_of_corporations h_r rep no pincite emphasis added for a good discussion of the legislative_history concerning consolidated_returns see 53_tc_261 and alumax t c pincite this brings us to the question of the degree of deference owed to a legislative tax regulation in the face of a challenge to its validity in general legislative regulations are given controlling weight unless they are arbitrary capricious or manifestly contrary to the statute 467_us_837 interpretive regulations on the other hand are given less deference but still considerable weight and a court may not substitute its own construction of a statutory provision for a reasonable interpretation made by the administrator of an agency id pincite as applied in the context of tax regulations however it has been stated the distinction between legislative and interpretative regulations is often blurred in practice and the supposedly diverse standards of judicial review tend to converge and even to coalesce boris i bittker lawrence lokken federal taxation of income estates and gifts pincite 2d ed footnotes omitted with respect to tax regulations it is well settled that a court should ordinarily defer to the regulation if it implement s the congressional mandate in some reasonable manner 389_us_299 accord commissioner v portland cement co of utah 459_us_156 440_us_472 411_us_546 in one of the leading cases regarding the validity of tax regulations national muffler the supreme court set forth this oft-quoted guiding principle for determining reasonableness in determining whether a particular regulation carries out the congressional mandate in a proper manner we look to see whether the regulation harmonizes with the plain language of the statute its origin and its purpose u s pincite the court also made it clear that the choice among reasonable interpretations is for the commissioner not the courts id pincite based upon the foregoing sec_1 should be given great weight this is especially true in the instant case because in addition to sec_1502 the ldrs were promulgated pursuant to another specific grant of authority as well namely sec_337 that section provides in pertinent part as follows the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of the amendments made by subtitle d of title vi of the tax_reform_act_of_1986 relating to the repeal of the general_utilities_doctrine including - regulations to ensure that such purposes may not be circumvented through the use of any provision of law or regulations including the consolidated_return_regulations sec_337 emphasis added hence since the ldrs were promulgated not only to implement the repeal of the general_utilities_doctrine but also to prevent potential abuse in the consolidated_return area as a result of said repeal sec_1 should be afforded a high degree of deference accordingly so long as the regulation is within congress' delegation of authority to the secretary see rowan cos u s pincite or unless p can demonstrate that the ldrs are unreasonable and plainly inconsistent with the revenue statutes see portland cement u s pincite quoting south texas lumber u s pincite they should be upheld case development hazards and other considerations the consent requirement under sec_1501 adds further support to affording a high degree of deference to a consolidated_return regulation supplemental advice concerning the consent requirement under sec_1501 may be provided at a later time deborah a butler assistant chief_counsel field service by _______________________________ henry s schneiderman technical assistant to the assistant chief_counsel field service
